721-ff
                               ELECTRONIC RECORD




COA#       03-13-00760-CR                        OFFENSE:       36.06


           James Arthur Brown v. The State
STYLE:     ofTexas                               COUNTY:        Travis

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:   331st District Court



DATE:05/12/15                    Publish: NO     TCCASE#:       D-l-DC-13-300630




                        IN THE COURT OF CRIMINAL APPEALS



         James Arthur Brown v. The State of
STYLE:   Texas                                       CCA#:                I jW^/fl
          PRO S£                      Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

         ^gFLK&l)                                    JUDGE:

DATE:       O^lu/zfltr                               SIGNED:                           PC:

JUDGE:           n,QA CjaAsS~-                       PUBLISH:                          DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                           ELECTRONIC RECORD